Title: From George Washington to Jonathan Trumbull, Jr., 1 October 1785
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir,
Mount Vernon Oct. 1st 1785.

It has so happened, that your letter of the first of last Month did not reach me until Saturdays Post.
You know, too well, the sincere respect & regard I entertained for your venerable fathers public and private character, to require assurances of the concern I felt for his death—or of that sympathy in your feelings for the loss of him, which is prompted by friendship. Under this loss however, great as your pangs may have been at the first shock, you have every thing to console you.
A long, & well spent life in the Service of his Country, placed Govr Trumbull amongst the first of Patriots. In the social duties he yielded to none—and his Lamp, from the common course of Nature, being nearly extinguished—worn down with age & cares, but retaining his mental faculties in perfection, are blessings which rarely attend advanced life. All these combining, have secured to his memory universal respect & love here, and no doubt immeasurable happiness hereafter.
I am sensible that none of these observations can have escaped you—that I can offer nothing which your own reason has not already suggested upon this occasion—& being of Sterne’s opinion, that “Before an affliction is digested, consolation comes too soon—and after it is digested—it comes too late: there is but a mark between these two, as fine almost as a hair for a comforter

to take aim at.” I rarely attempt it, nor shall I add more on this subject to you, as it would only be a renewal of sorrow by recalling afresh to your remembrance things which had better be forgotten.
My principal pursuits are of a rural nature, in which I have great delight, especially as I am blessed with the enjoyment of good health—Mrs Washington on the contrary is hardly ever well, but thankful for your kind remembrance of her, and joins me in every good wish for you, Mrs Trumbull & your family. Be assured that with sentiments of the purest esteem & regard I am, Dear Sir Yr Affecte friend and Obedient Servant

⟨Go: Washington⟩

